DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendment filed January 6, 2021 has been entered. Claims 2, 5-9, 11-25, and 28-114 are canceled. Claims 1, 3, 4, 10, 26-27, 115-122 are under examination.

Note
	Please note that Antonio Galisteo Gonzalez is now the examiner of record.

Drawings – Objection withdrawn
	Applicant has not filed color drawings, nor provided the statement, fee or petition. Therefore, the objection to color drawings is withdrawn.

Specification – new objection
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraphs [0131], [0215], [0218], [0224], and [0285]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level 

Claim Objections - withdrawn
	Objection to claims 4 and 121 are withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112(b) – withdrawn in view of Applicant’s amendment
Rejection of claims 3, 119, and 120 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to claims 119 and 120, as well as arguments regarding the term “non-viable” in claim 3.

Claim Rejections - 35 USC § 112 – new rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims 3 is directed to a genus of expression constructs comprising a nucleic acid encoding a signal sequence and a human ApoE4 protein, wherein expression of the protein renders the yeast cell that expresses it non-viable. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
In the instant case, the claims encompass a genus of yeast cells comprising an expression construct comprising a nucleic acid encoding a signal sequence and a human ApoE4 protein, wherein expression of the protein renders the cell non-viable, lacking a structural limitation. The specification describes that in the context of a yeast cell, ApoE-mediated toxicity may be manifested as a reduction in growth or viability, et al. (Biosci. Biotech. Biochem., vol. 59, pages 382-387, published 1995, cited on Information Disclosure Statement filed on October 28, 2019) teach a yeast expressing a MPR comprising the prepro-sequence fused to hApoE4, in which the ApoE4 is secreted at high levels and does not affect cell viability. Thus, Nomura et al. indicates that there is uncertainty within the genus of ApoE4 fused to a signal sequence that affect the viability of the yeast which expresses the protein. The specification fails to describe any additional species by any relevant, identifying characteristics or properties other than by functionality (renders the cell non-viable).
The claims encompass a large genus of expression constructs comprising a nucleic acid encoding a signal sequence and a human ApoE4 protein, wherein expression of the protein renders the yeast cell that expresses it non-viable, which are structurally/functionally unrelated. A sufficient written description of a genus of expression constructs comprising a nucleic acid encoding a signal sequence and a human ApoE4 protein, wherein expression of the protein renders the yeast cell that expresses it non-viable may be achieved by a recitation of a representative number of expression constructs, or a recitation of structural features common to members of the 
Because the specification only discloses one expression construct encoding Kar2p signal sequence at the amino terminus fused to ApoE4, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claims 1, 4, and 121 under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al. (Biosci. Biotech. Biochem., vol. 59, pages 382-387, published 1995, cited on Information Disclosure Statement filed on October 28, 2019) as evidenced by Paik et al. (PNAS, vol. 82, pages 3445-3449, published 1985) is withdrawn in view of Applicant’s amendment to claim 1 to include a second expression construct for human amyloid beta protein.

Claim Rejections - 35 USC § 103 - maintained
Claims 1, 4, 10, 25-27, 115-121 are rejected under 35 U.S.C. 103 as being unpatentable over Matlack et al. (US Patent Application Publication No. 2013/0022988 et al. (Biosci. Biotech. Biochem., vol. 59, pages 382-387, published 1995, cited on Information Disclosure Statement filed on October 28, 2019) as evidenced by Paik et al. (PNAS, vol. 82, pages 3445-3449, published 1985). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 to add the limitations of claim 25.
Matlack discloses a yeast cell comprising an expression construct comprising an inducible promoter operably linked to a nucleic acid encoding a polypeptide comprising a signal sequence and human amyloid beta protein (yeast strains generated that enable inducible expression of amyloid beta containing the Kar2p signal, see [0088]). Matlack discloses that the yeast cells contain multiple integrated copies of the expression construct (see [0092]). 
Regarding claim 4, Matlack discloses that the expression construct is integrated in the genome of the yeast cell (see, e.g., claim 3). 
Regarding claim 10, Matlack discloses embodiments where the yeast cell comprises a disruption of at least one gene that encodes a protein involved in drug efflux or cell permeability (see [0020]).
Regarding claim 25, Matlack discloses a yeast cell comprising an expression construct comprising a promoter operably linked to a nucleic acid encoding a polypeptide comprising a signal sequence and a human amyloid beta protein (see [0004] and [0088]).
Regarding claim 26, Matlack discloses that the human amyloid beta protein is wild type amyloid beta 1-42 (see [0088] and claim 15). 
see [0092] and claim 3). 
Regarding claims 115 and 118, Matlack discloses the inducible promoters GAL1-10, GAL1, GALL, and GALS (see [0017]). 
Regarding claim 116, Matlack discloses that the yeast cell can have three or four copies (a yeast cell can have at least three, at least four integrated copies of an expression construct, see [0016]). 
Regarding claim 117 and 120, Matlack discloses that the yeast signal sequence comprises a yeast Kar2 signal sequence (see [0096]). 
Regarding claim 119, Matlack discloses that the expression construct is present in two or three copies in the cell (a yeast cell can have at least two, at least three integrated copies of an expression construct, see [0016]).
Regarding claim 121, Matlack discloses the yeast cell Saccharomyces cerevisiae (see [0041]).
Matlack discloses that yeast cells expressing human amyloid beta protein can be used for screening of compounds that modulate amyloid beta-induced toxicity (paragraph [0003]), and that compositions identified using the yeast cell can be used to treat a subject that is at risk for or has a disorder associated with amyloid beta mediated toxicity and further discloses that the subject can have at least one copy of the APOE4 allele (see [0082]).

Nomura discloses a Saccharomyces cerevisiae yeast cell comprising an expression construct comprising a GAL7 inducible promoter linked to a nucleic acid encoding a polypeptide comprising a MPR signal sequence and a human ApoE protein, wherein the expression construct is present in 8 copies in the cell (introduction of JHAP5 into S. cerevisiae MC16 strain, see abstract and page 384, left column paragraph 2). Nomura discloses that the hApoE cDNA was cloned on the basis of the sequence of the hApoE gene reported by Paik (see page 383, left column, paragraph 1 of Nomura) which is the E4 variant (“Thus, the gene sequence reported here encodes the E4 variant of Apo-E”, see page 3448, paragraph 2 of Paik).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Matlack with the teachings of Nomura as evidenced by Paik to predictably yield a yeast cell comprising expression constructs encoding both ApoE4 and amyloid beta. Because Matlack teaches that compositions identified by the modified yeast can be used to treat subjects having a disorder associated with amyloid beta mediated toxicity can have a copy of ApoE4 allele, a person of ordinary skill in the art would have been motivated to modify the cell of Matlack further with an expression construct expressing ApoE4 as described by Nomura, to have modified yeast cells that resemble more closely the subset of subjects that have both amyloid beta and ApoE4 mutations to identify compounds specific for such combination. Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s 
Thus, the claimed invention as a whole is prima facie obvious.
Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive. Applicant argues that Matlack does not teach a yeast cell comprising an expression construct encoding ApoE and a signal sequence, or that expression of ApoE4 affects viability. Nomura fails to add what is lacking in Matlack, because Nomura fails to teach a yeast cell comprising an expression construct expressing amyloid beta and a signal sequence. Further, Nomura fails to provide motivation to produce a cell as claimed, since Nomura fails to recite that expression of ApoE4 results in toxicity. Instead, Nomura is directed to expression and purification of ApoE4, therefore, a person of ordinary skill in the art would be disincentivized to add the expression construct of Matlack expressing amyloid beta to the yeast cell of Nomura, because Matlack teaches that this construct results in cytotoxicity in yeast. Further, Matlack does not teach assaying any potential interaction between ApoE4 and amyloid beta, only that subjects having both alleles can be treated with the compounds identified.
However, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment
Rejection of claim 122 under 35 U.S.C. 103 as being unpatentable over Matlack et al. (US Patent Application Publication No. 2013/0022988 A1, filed on January 11, 2011, published on January 24, 2013, cited on Information Disclosures Statement filed on January 27, 2017) in view of Nomura et al. (Biosci. Biotech. Biochem., vol. 59, pages 382-387, published 1995, cited on Information Disclosure Statement filed on October 28, 2019) as evidenced by Paik et al. (PNAS, vol. 82, pages 3445-3449, published et al. (International Publication Number WO 2001/77136 A1, filed on April 6, 2001, published on October 18, 2001) is withdrawn in view of Applicant’s amendment to claim 122 to limit the claim to SEQ ID NO: 10.

Allowable Subject Matter
Claim 122 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636